Caton, C. J. Here is not a simple admission or recognition of the existence of the debt, leaving us to infer a promise to pay, in order to take it out of the statute of limitations, but we have a direct promise to pay it, not then, it is true, but in the future. The maker of the notes said, if the payee would wait a while, he would pay them. He said he was not in a condition then to pay them, but that when he made a raise he would do so. This the defendant insists was a conditional promise, to be performed upon the happening of an event, which is not shown to have transpired. Much as we are disinclined to fritter away this statute of repose, we cannot adopt this, as the meaning of the party. If his language is properly reported, he meant to convey the idea that he would certainly pay the debt, but wanted further time to do so. The idea he designed to convey was, that he would make exertions, and as soon as possible, would pay the debt; and he did not intend to convey the meaning, that he would pay only upon the condition that his circumstances should subsequently so improve, as to place in his hands the means of doing so. If we disapprove of the rule originally adopted for taking cases out of the statute of limitations, that rule is well settled now, and we must not attempt to evade it, but give it as fair an application as if it met with our cordial approbation. The judgment is reversed, and the cause remanded. Judgment reversed.